Filed:  October 25, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
Respondent on Review,
	v.
TRAVIS JOHN RAY,
Petitioner on Review.
(CC C96-2920CR; CA A98561; SC S48637)
	En Banc	
	On petition for review filed July 9, 2001.*
	Louis R. Miles, Deputy Public Defender, Salem, filed the
petition for petitioner on review.
	No appearance contra.
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v. Fugate,
332 Or 195, 26 P3d 802, (2001).
	*Appeal from Washington County Circuit Court, Timothy P. Alexander, Judge. 164 Or App 145, 990 P2d 365 (1999).